—Respondent was admitted to the Bar by this court on November 8, 1956 and maintains an office for the practice of law in the City of Schenectady. In this proceeding to discipline him for professional misconduct, petitioner moves to confirm the report of the referee to whom the issues were referred.
The referee sustained four charges of misconduct, finding that respondent neglected three estates and, in one, failed to cooperate with the Surrogate’s efforts to insure prompt payment of an estate bill and distribution to the legatees. The evidence in the record supports the referee’s findings. Accordingly, petitioner’s motion to confirm is granted.
In determining an appropriate measure of discipline to be imposed for respondent’s misconduct, we have taken into consideration the circumstances offered in mitigation, including the fact that he has suffered from several illnesses, has been treated for alcohol abuse and that most of the neglect took place at a time when he was preoccupied with the burgeoning demands placed upon him by his duties as Town Attorney, a position which he has since resigned. We also note that respondent’s misconduct consisted of acts of omission, that there has been no misappropriation or misuse of estate funds and that respondent has not received any fees for his work on the estates. Under all the circumstances, we have concluded that the ends of justice will be adequately served by a censure.
Respondent censured. Kane, J. P., Main, Casey, Yesawich, Jr., and Harvey, JJ., concur.